Citation Nr: 0105565	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-23 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran had active service from May 1942 to July 1945.  
His claim comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied a total rating based on 
individual unemployability due to service-connected 
disabilities.  The veteran disagreed, contending that his 
service-connected disabilities rendered him unemployable, and 
this appeal ensued.


REMAND

The veteran contends that the mental and physical 
manifestations of his service-connected disabilities render 
him unemployable.  Thus, he seeks a total evaluation based 
upon unemployability due to service-connected disability 
(TDIU).  A total disability rating for compensation may be 
assigned where the schedular rating is less than total, when 
it is found that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as the result of two or more service-connected 
disabilities, provided at least one disability is rated at 40 
percent or more, and there is sufficient additional service-
connected disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
Marginal employment shall not be considered substantially 
gainful employment. 38 C.F.R. § 4.16(a).  

The veteran suffered disease or injury affecting the brain in 
service.  It was noted in the service medical records that 
the veteran had suffered concussion and left-sided 
hemiparesis after a shell exploded within ten yards of him 
during combat in March 1944.  The veteran was evaluated for 
recurrent paralysis during service.  The veteran had repeated 
episodes of numbness, headaches and fatigability and was 
eventually discharged pursuant to a certificate of discharge 
due to disability.  Burr holes were drilled into his skull in 
an attempt to alleviate his symptoms.  The diagnosis at 
service separation was encephalomyelitis.  Service connection 
was initially granted for encephalomyelitis in 1945, and the 
disability was rated as 100 percent disabling.  The 
disability rating was reduced over the years and the 
condition was recharacterized as well.  Currently, the 
manifestations of the initial incident include a seizure 
disorder rated at 40 percent, burr holes occipital skull, 
bilateral, with symptomatic scars rated at 10 percent, and 
conversion reaction rated noncompensable.  The veteran also 
injured his ankles due to a service-connected disability and 
is service-connected for residuals of fracture of right os 
calcis rated at 30 percent and residuals of fracture of left 
os calcis with deformity rated at 20 percent.  He has a 
combined 70 percent schedular evaluation, thus, he meets the 
initial criteria to be considered for individual 
unemployability set forth in 38 C.F.R. § 4.16(a).  Service 
connection has been denied for malaria and left internal 
carotid aneurysm.  

The Board finds that additional development would be helpful 
prior to its review of the veteran's claim.  While the record 
does contain recent examinations, the Board notes that 
critical details of the veteran's initial problems in service 
were not reviewed by the medical providers who rendered 
opinions.  It is significant that the neurologist who offered 
an opinion in May 1999 observed that the veteran had a 
history of right-sided hemiparesis prior to the 1980's, when 
in fact the veteran's service medical records clearly reflect 
that he suffered left-sided weakness and hemiparesis.  The 
Board is of the opinion that additional examination should be 
made and an opinion should be rendered following a review of 
the entire claims folder.  

Moreover, it is the Board's responsibility to make findings 
based on the evidence of record and not to supply missing 
facts.  In the case of a claim for individual 
unemployability, the Board may not reject that claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran can perform work that would produce 
sufficient income to be other than marginal.  See Friscia v. 
Brown, 7 Vet. App. 294 (1994),  citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).  Furthermore, VA must determine if 
there are circumstances, apart from nonservice-connected 
conditions and advancing age, that would justify a total 
disability rating based on unemployability by placing this 
particular veteran in a different position than other 
veterans with the same combined disability evaluation.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In light of 
the above, the Board finds it is appropriate to remand the 
veteran's claim for further evidentiary development, 
including examination by an individual who has reviewed the 
veteran's relevant medical history.

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The RO should ensure that there is compliance 
with the notice and duty to assist provisions of the new law.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
general medical examination (and 
additional special examinations, if 
indicated) in order to thoroughly 
evaluate his service-connected disorders 
and in order to determine whether the 
veteran's right-sided weakness and 
cognitive disorder are related to brain 
trauma experienced in service.  The 
claims folder and a copy of this remand 
must be made available to and be 
thoroughly reviewed by the examiner(s) 
prior to the examinations.  The 
examiner(s) is also requested to identify 
all disabilities which are at least as 
likely as not due to disease or injury to 
the brain sustained in service and 
comment on the likelihood that the 
veteran's cognitive disorder and right-
sided weakness are related to any 
incident of his military service.  The 
examiner(s) should reconcile any conflict 
between his/her opinion and the April and 
May 1999 VA examination reports regarding 
this matter.  The veteran's service-
connected disorders should be evaluated 
for the specific purpose of assessing the 
relative degree of industrial impairment, 
in light of the veteran's recorded 
medical, educational, and vocational 
history.  With respect to the veteran's 
bilateral ankle disorders, the 
examiner(s) should specifically note 
whether there is functional loss due to 
weakness, fatigability, incoordination, 
pain on movements, or when the joint is 
used repeatedly over time.  The 
examiner(s) should attempt to quantify 
the degree of additional impairment, if 
any, during flare-ups.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995). 

The examiner(s) must express an opinion 
as to the degree of interference with 
ordinary activities, including the 
ability to obtain and maintain gainful 
employment, caused solely by the 
veteran's service-connected disorders, as 
distinguished from his nonservice- 
connected disorders without regard to the 
age of the veteran.  The examiner(s) must 
provide a complete rationale for all 
conclusions and opinions.

2.  The RO must review the claims file and 
ensure that all notification and any 
additional development action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

3.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit 

additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




